In re: Leandries Samuels applying for writs of certiorari and habeas corpus.
Order for court to transcribe proceedings issued. See Order.
On considering the petition of the relator in the above entitled and, numbered cause.
Ordered that the Honorable Oliver P. Schulingkamp, Judge, Section “F” of the Criminal District Court for the Parish of Orleans issue the necessary orders to procure the transcription of the proceedings in this matter as held in the district court, docket No. 202,396, before February 11, 1974. (Evidence in habeas corpus proceeding)